DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “encapsulating a metal post and the device die in an encapsulant, wherein the first array of vias and the second array of vias are electrically connected to the device die” in the second and third lines of the claim, which lacks the full support of the original disclosure.  Fig. 9 shows that encapsulating a metal post 231-234 and the device die 48 in an encapsulant 52, but does not show wherein the first array of vias and the second array of vias are electrically connected to the device die, because the vias are not formed yet.
Claim 9 recites the limitation “when the first redistribution line and the second redistribution line are formed, forming a third redistribution line and a fourth redistribution line over and contacting the third redistribution line, wherein both of the third redistribution line and the fourth redistribution line are single-via redistribution lines” in the claim, which lacks the full support of the original disclosure.  Fig. 19 shows the first redistribution line 70 and the second redistribution line 76, but does not show the third redistribution line and the fourth redistribution line as claimed. Furthermore, the original disclosure does not disclose and define the limitation “single-via redistribution lines”.
Claim 18 recites the limitation “wherein upper ones of the plurality of redistribution lines overlap corresponding lower ones of the plurality of redistribution lines, wherein vias in the upper ones of the plurality of redistribution lines overlap corresponding vias in the lower ones of the plurality of redistribution lines with a one-to-one correspondence” in the claim, which lacks the full support of the original disclosure.  Firstly, the limitation seems to indicate four redistribution lines, while Fig. 19 only shows only three distribution lines.  Secondly, vias in the upper one of the plurality of redistribution lines overlap corresponding vias in the lower one of the plurality of redistribution lines with a one-to-one correspondence (emphasis added), which is also different from what is claimed.
Claims 7-8, 10 and 19-20 are rejected because they depend on the rejected claims 6, 9 and 18.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “encapsulating a metal post and the device die in an encapsulant, wherein the first array of vias and the second array of vias are electrically connected to the device die” in the second and third lines of the claim, which is inconsistent with the original disclosure.  Fig. 9 shows that encapsulating a metal post 231-234 and the device die 48 in an encapsulant 52, but does not show wherein the first array of vias and the second array of vias are electrically connected to the device die, because the vias are not formed yet.  The inconsistency renders the claim indefinite.
Claim 9 recites the limitation “wherein both of the third redistribution line and the fourth redistribution line are single-via redistribution lines” in the last two lines of the claim, which is ambiguous.  It is unclear what the limitation “single-via redistribution lines” means. 
Claim 14 recites the limitation "the thick" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “a plating rate in a range between about 1.1 µm/minute and about 1.0 µm/minute” in the first two lines of the claim, which is inconsistent with the specification.  Paragraph [0032] of the specification teach “the plating rate is in the range between about 0.1 µm/minute and about 1.0 µm/minute”.  The inconsistency renders the claim indefinite.
Claims 7-8, and 10 are rejected because they depend on the rejected claims 6 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guzek et al. (US 2011/0215464).
Regarding claim 1, Guzek et al. teach a method comprising: forming a first redistribution line (271, 272, 273, 276; Fig. 6I, [0043]) over and electrically coupling to a device die (300; Fig. 6G, [0016]), wherein the first redistribution line (271, 272, 273, 276) comprises: a first array of vias (portions of 271, 272, 273 and 276 in the openings 261, 262, 263 and 266; Figs. 6H-6I, [0043]); and a first metal trace (a portion of 271 outside the opening 261) comprising a first portion (a portion of 271 outside the opening 261 and directly above 261) directly over and contacting the first array of vias (portions of 271, 272, 273 and 276 in the openings 261, 262, 263 and 266), and a second portion (a portion of 271 outside the opening 261 and not directly above 261) vertically offset from the first array of vias (portions of 271, 272, 273 and 276 in the openings 261, 262, 263 and 266); forming a second redistribution line (291 and 292; Fig. 6J, [0044]), wherein the second redistribution line (291 and 292) comprises: a second array of vias (portions of 291 and 292 in the openings of 280) comprising bottom surfaces in contact with a top surface of the first metal trace (a portion of 271 outside the opening 261), wherein each of vias in the second array of vias (portions of 291 and 292 in the openings of 280) overlaps one of vias in the first array of vias (portions of 271, 272, 273 and 276 in the openings 261, 262, 263 and 266) with a one-to-one correspondence (271-291 and 272-292); and a second metal trace (a portion of 291 outside the opening of 280) comprising a third portion (a portion of 291 outside the opening of 280 and directly above the opening of 280) directly over and contacting the second array of vias (portions of 291 and 292 in the openings of 280), and a fourth portion (a portion of 291 outside the opening of 280 and not directly above the opening of 280) vertically offset from the second array of vias (portions of 291 and 292 in the openings of 280).
Regarding claim 2, Guzek et al. teach the method of claim 1, wherein the forming the first array of vias (portions of 271, 272, 273 and 276 in the openings 261, 262, 263 and 266) and the second array of vias (portions of 291 and 292 in the openings of 280) comprise: depositing a seed layer ([0043]); and performing a plating process to plate a metallic material ([0043]) over the seed layer ([0043]).
Regarding claim 5, Guzek et al. teach the method of claim 1, wherein top surfaces of the first portion (a portion of 271 outside the opening 261 and directly above 261) and the second portion (a portion of 271 outside the opening 261 and not directly above 261) of the first metal trace (a portion of 271 outside the opening 261) are substantially coplanar (see Fig. 6I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzek et al. as applied to claim 2 above, and further in view of Omori et al. (US 2017/0044682 A1).
Regarding claim 3, Guzek et al. teach wherein the plating process ([0043]).
Guzek et al. do not teach the plating process has a plating rate in a range between about 0.1 µm/minute and about 1.0 µm/minute.
In the same field of endeavor of semiconductor manufacturing, Omori et al. teach the plating process ([0004]) has a plating rate ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Guzek et al. and Omori et al., and to follow the plating process of Omori et al. having a plating rate as taught by Omori et al., because Omori et al. teach that the plating process of Omori et al. can provide higher speed than other techniques ([0012]). 
Regarding the limitation “a plating rate in a range between about 0.1 µm/minute and about 1.0 µm/minute”, parameters such as the plating rate in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to have the highest plating rate without sacrificing the properties of the plated film ([0004] of Omori et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the plating rate within the range as claimed in order to have the highest plating rate without sacrificing the properties of the plated film ([0004] of Omori et al.).
Regarding claim 4, Guzek et al. teach wherein the plating process ([0043]).
Guzek et al. do not teach the plating process is performed using a plating current density higher than about 2.0 amps per square decimeter.
In the same field of endeavor of semiconductor manufacturing, Omori et al. teach the plating process ([0037]) is performed using a plating current density higher than about 2.0 amps per square decimeter (3 A/dm2 or more; [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Guzek et al. and Omori et al., and to follow the plating process of Omori et al. having the plating current density of  3 A/dm2 or more as taught by Omori et al., because Omori et al. teach that the plating process of Omori et al. can provide higher speed than other techniques ([0012]). 

Allowable Subject Matter
Claims 11-13 and 16-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/23/2022